Citation Nr: 1037720	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army from 
April 1977 to February 1983 and in the United States Marine Corps 
from January 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the Veteran's claim for service 
connection.  The Veteran's file was subsequently transferred to 
the VA RO in Baltimore, Maryland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV)); (2) a link, established by medical evidence, between 
current PTSD symptoms and an in- service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009).

The Board notes that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  See 75 Fed. 
Reg. 39843 (July 13, 2010).

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related 
to the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with 
whom VA has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military 
or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id. at 39852.

The Veteran's DD-214 indicates that his military occupational 
specialty was mortarman.

In a January 2005 VA clinical interview with a clinical social 
worker, the Veteran reported that he worked as part of a mortar 
team in service.  The social worker noted "Vet reports that he 
would just be out there on that hill for days on end seeing the 
result of the mortar rounds landing amidst the Iragi [sic] troops 
and at times civilians."  The Veteran was diagnosed with "PTSD 
prolonged, combat related."

Since August 2005, in several statements, the Veteran has 
consistently reported that he was an infantry mortarman while 
serving in the Marine Corps and that his responsibilities 
included being a forward observer, spotting enemy combatants, and 
calling fire on enemy positions.  The Veteran has also 
consistently reported that he was a helicopter gunner and that he 
destroyed the enemy with an M-60 machine gun.

In a June 2007 statement the Veteran reported that he arrived in 
Southwest Asia in the area of operations in August 1990 and was 
unable to remember exact dates because of the length of time that 
has passed.  Again, the Veteran reported that he was a mortarman 
and helicopter gunner.  The Veteran reported that there were 
"scud missile attacks [and it was] not known where they would 
land."

A February 2009 letter from Headquarters United States Marine 
Corps Head of the Service Awards Section indicates that the 
Veteran served in Southwest Asia from August 7, 1990 to August 
28, 1990.  This document also indicates that the Veteran was 
entitled, in pertinent part, to the Navy Unit Commendation 
awarded to I Marine Expeditionary Force; the Southwest Asia 
Service Medal with one bronze campaign star; and the Kuwait 
Liberation Medal (Kuwait).  The letter also noted that a 
determination had been made that the Veteran was not entitled to 
the Combat Action Ribbon as that award was authorized for service 
in Desert Storm from January 17 to February 28, 1991; therefore 
since the Veteran served before any combat he would not qualify 
for that award.  Also, the Veteran's service medical records 
indicate that the Veteran was serving in Saudi Arabia in August 
1990.

Here, the Veteran's lay statements and service personnel records 
indicate that he served as a mortarman in Southwest Asia during 
the Persian Gulf War although, as noted by the February 2009 
Marine Corps letter, prior to combat by U.S. forces there.  
Additionally, the Veteran reported that there was fear of scud 
missile attacks during his service in Southwest Asia and he 
reported that he participated in numerous fire missions prior to 
the start of Desert Shield in January 1991.  

Although the Veteran has a diagnosis of PTSD by a clinical social 
worker, the evidence of record does not indicate that the 
Veteran's stressor is sufficient to support a diagnosis of PTSD.  
The Court held that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent medical 
evidence.  West v. Brown, 7 Vet. App. 70, 79 (1994).

Therefore, the Board finds that additional development of this 
issue is warranted.  Specifically, the Veteran should be afforded 
a VA examination to determine whether or not he has PTSD 
attributable to the stressor in service.

Additionally, a review of the records indicates that the Veteran 
receives treatment from the Washington, DC VA Medical Center 
(VAMC).  VAMC treatments records from February 2005 to August 
2005 are not of record.  Furthermore, the most recent records are 
dated in January 2009.  On remand, the Veteran's VA treatment 
records from February 2005 to August 2005 and records since 
January 2010 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any complaints or symptoms related to 
his PTSD, including any and all records 
from the Washington VAMC dated from 
February 2005 to August 2005 and any and 
all records since January 2009.  An 
attempt must be made to obtain, with any 
necessary authorization from the 
Veteran, copies of pertinent treatment 
records identified by him in response to 
this request which have not been 
previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file.  If, after making 
reasonable efforts to obtain named 
records, such records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that cannot 
be obtained must be identified; (b) the 
efforts that were made to obtain those 
records must be explained; and (c) any 
further action to be taken by VA with 
respect to the claims must be noted.  
The Veteran must then be given an 
opportunity to respond.

2.  The Veteran should be scheduled for 
a VA examination to determine whether it 
is at least as likely as not that the 
Veteran has PTSD that is the result of 
his military service.  All indicated 
tests and studies should be 
accomplished, and the examiner should 
comply with the instructions above, to 
include an opinion as to whether it is 
at least as likely as not that PTSD was 
incurred in or is otherwise related to 
service.  Any psychiatric diagnosis 
should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  After review of 
the pertinent material, including the 
Veteran's statements regarding his 
stressors during service, as well as a 
copy of this remand, the examiner must 
specifically discuss whether the 
appellant meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD.  In 
this regard, the examiner must indicate 
whether any verified stressors are 
adequate to support a diagnosis of PTSD 
and whether the Veteran's symptoms are 
related to the claimed stressors.  The 
examiner must also specifically state 
whether or not the claimed stressors are 
related to the Veteran's fear of hostile 
military or terrorist activity.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

The examiner should review the entire 
record and provide a complete rationale 
for all opinions offered.  If an opinion 
cannot be expressed without resort to 
speculation, discuss why such is the 
case.  In this regard, indicate whether 
the inability to provide a definitive 
opinion is due to a need for further 
information or because the limits of 
medical knowledge have been exhausted 
regarding the etiology of the disability 
at issue or because of some other 
reason.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


